DETAILED CORRESPONDENCE
Status of Claims
Claim(s) 1, 3, 16-18, and 20-25 is/are allowed in this office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of Claim(s) 4-15 and 26-29 directed to inventions non-elected without traverse.  Accordingly, Claim(s) 4-15 and 26-29 been cancelled.

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1, 3, 16-18, and 20-25 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references used in the prior office action:
US 20170316692 A1 (“Rusciolell’’) discloses an invention for conducting agricultural operations in a field using autonomous vehicles in which a collision avoidance mechanism may be provided. The system may include providing a mission plan for autonomous vehicles to conduct agricultural operations, establishing a hierarchy for the vehicles, and monitoring for an event conditions indicating vehicles are traveling toward a collision with respect to one another. 
US 20180141544 Al (“Xiao”) teaches an invention relate to an autonomous vehicle or self-driving vehicle. The system can determine a collision avoidance path by: 1) predicting the behavior/trajectory of other moving objects (and identifying stationary objects); 2) given the driving trajectory (issued by autonomous driving system) or predicted driving trajectory (human), establishing the probability for a collision that can be calculated between the vehicle and one or more objects; and 3) finding a path to minimize the collision probability.

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning.” See MPEP § 1302.14 I and CFR 1.104(e).  The following is the examiner’s statement(s) regarding this application’s reason(s) for allowance: 

Regarding Claim(s) 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“wherein the plurality of obstacle searchers include:
right and left first range sensors that are attached to a front end portion of the hood;
right and left second range sensors that are attached to right and left side portions of the hood at positions higher than right and left travel apparatuses, respectively;
right and left third range sensors that are attached to right and left front pillars of the cabin that are located at front/rear intermediate portions of the vehicle body, respectively; and
right and left fourth range sensors that are attached to the right and left rear fenders at positions higher than the travel apparatuses, respectively”.


all the claimed limitations in the context of the invention as a whole; in this case:
“wherein each of the obstacle searchers comprises a sonar device with an oscillator, and
the sonar device is attached to the vehicle body via a resonance prevention member that is made of resin”.

Regarding Claim(s) 16-18, 20 and 23-25, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“wherein in an up-down direction, the obstacle detector is located between an upper end portion of a hood, and an upper end portion of a front wheel.”

Regarding Claim(s) 21, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
 “wherein the support frame comprises a front pillar provided in a cabin”.

Regarding Claim(s) 22, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“wherein the obstacle detector is attached to a ROPS (Roll Over Protective Structure) frame for turnover protection of the work vehicle”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax